Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered June 29, 2004, convicting defendant upon his plea of guilty of the crime of rape in the third degree.
In November and December 2002, defendant had a sexual relationship with a 16-year-old girl, who became pregnant and gave birth to a child. He subsequently waived indictment and was charged in a superior court information with rape in the third degree. He pleaded guilty to this charge without any promise regarding sentencing and waived his right to appeal.* *779County Court did advise defendant that he could be sentenced to up to four years in state prison, to be followed by five years of postrelease supervision. He was ultimately sentenced to 1 to 3 years in prison and now appeals.
Defendant’s sole contention is that his sentence is harsh and excessive. We are not convinced that County Court abused its discretion in sentencing defendant and our review of the record reveals no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Judware, 252 AD2d 663 [1998], lv denied 92 NY2d 927 [1998]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.

 Under these circumstances, defendant’s waiver of his right to appeal maybe viewed as involuntary and, therefore, invalid (see People v Coles, 13 AD3d 665, 666 [2004]; CPL 200.15; compare People v Hidalgo, 91 NY2d 733, 736-737 [1998]). In any event, the People have not raised the issue so we will address the merits.